The only question is, did the evidence offered tend to rebut the presumption of paternity, which the statute creates upon the oath of the woman? Bat. Rev., ch. 9, sec. 4. If it did not, it was irrelevant. We think it did not. Taken in connection with the oath of the woman, it would only tend to prove the physiological fact that two men may have connection with a woman about the same time, and one of them get her with child. It would not tend to rebut the presumption that the defendant was the one. If the defendant had further proposed to prove that he had had no connection with the woman during the time in which, according to the course of nature, the (306) child must have been begotten, the presumption would have been rebutted. But this he did not offer to do. The proceeding in bastardy is not a criminal action, and the paternity need not be proved beyond a reasonable doubt. There is
PER CURIAM.                                                    No error.
Cited: S. v. Britt, 78 N.C. 442; S. v. Rogers, 79 N.C. 610; S. v.Parish, 83 N.C. 614; S. v. Giles, 103 N.C. 395; S. v. Burton, 113 N.C. 664;S. v. Perkins, 117 N.C. 701; S. v. Warren, 124 N.C. 809; S. v.McDonald, 152 N.C. 805. *Page 229